IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-30583
                          Summary Calendar
                       _____________________


BRENDA MEEKINS,

                                               Plaintiff-Appellee,

                              versus

M. J. FOSTER, a.k.a. Mike, Governor of the State of
Louisiana; MADLYN B. BAGNERIS, Secretary,
Department of Social Services; VERA W.
BLAKES, Assistant Secretary, Department
of Social Services; ROBERT P. THOMPSON,
Director, Family Independence Work Program;
LAURA PEASE, Assistant Director, Family
Independence Work Program; and LAURA BECK,
Assistant Director, Family Independence
Work Program,

                                           Defendants-Appellants.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                           (98-CV-2047)
_________________________________________________________________
                          April 3, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The defendants in this case have filed an interlocutory appeal

in response to the district court’s denial of their 12(b)(1) motion

to dismiss for lack of subject matter jurisdiction and their 12(c)




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motion to dismiss for failure to state a claim.          For the reasons

stated herein, we affirm in part, reverse in part, and remand.

                                   I

     Brenda Meekins had been a Program Specialist for the State of

Louisiana’s Department of Social Services since 1993. She was part

of the Department’s Family Independence Work Program (“FIND”).          In

administering this program, the Department of Social Services

contracts   with   private   entities   to   provide   training   and   job

placement to those on welfare.      Ms. Meekins’s job was to monitor

the program to ensure compliance with federal and state laws and

regulations.

     Soon after starting her job, Ms. Meekins discovered widespread

irregularities within the Department in its attempts to comply with

federal and state regulations.     For example, case records were not

documented to show that case managers were monitoring client

participation and attendance, and false participation data was

being reported to the federal government.        Ms. Meekins repeatedly

reported these problems.     Her charges led to an official review of

the program, but the erroneous reporting continued.

     During this period, Ms. Meekins maintained her contacts with

the Southern University of New Orleans, where she had obtained her

Bachelor of Social Work and Master of Social Work degrees.              She

periodically spoke publicly on welfare reform issues with faculty

and students.      She also worked to train faculty and students in

connection with welfare issues. But she did not discuss the terms,




                                   2
policies, or procedures employed by the Department in connection

with the FIND.

     On June 23, 1998, Robert Thompson informed Ms. Meekins that

she had been suspended for thirty days, retroactive to June 1, and

recommended for dismissal. Meekins was later dismissed on July 14,

1998. The basis for the dismissal was insubordination arising from

three sets of incidents:

     (1)   Continuing contact, despite instructions to the contrary,
           with Viola Washington, Executive Director of the Welfare
           Rights Organization (“WRO”).     The WRO is one of the
           organizations that contracted with the FIND. The contact
           included continued monitoring of the contract with WRO
           and receiving checks written on a WRO account.

     (2)   Continuing contact with potential contractors.

     (3)   Continuing public speech on welfare-related matters at
           the Southern University of New Orleans.

     Ms. Meekins filed suit in federal district court, alleging

violations   of   Louisiana’s    Whistleblowers’   Act   and   42   U.S.C.

§§ 1981, 1983, and 1985.     The defendants responded with a 12(b)(1)

motion to dismiss the federal claims for lack of subject matter

jurisdiction and a 12(c) motion to dismiss the federal claims for

failure to state a claim.       The district court ordered Ms. Meekins

to file a Schultea reply.1      She did so, and the district court then

     1
     In Schultea v. Wood, a panel of this court required that the
plaintiff's complaint "state factual detail and particularity
including why the defendant-official cannot maintain the immunity
defense." 27 F.3d 1112, 1115 n.2 (5th Cir. 1994), 47 F.3d 1427
(rehearing en banc)(citation omitted). The court found that
Schultea failed to allege a cognizable claim in his complaint, but
also that the complaint did not constitute the plaintiff's best
case. Thus, the court remanded the case to allow the plaintiff to




                                     3
denied the defendants’ two motions.    The defendants then requested

an interlocutory appeal on two issues: whether the district court

lacked   subject   matter   jurisdiction   because   of   the   Eleventh

Amendment bar to claims against them in their official capacities,

and whether the defendants were entitled to qualified immunity.

     When the defendants filed this interlocutory appeal, it forced

the district court to postpone the trial.     That, in turn, allowed

the court to consolidate Ms. Meekins’s parallel suit against the

defendants in their individual capacities with the one against them

in their official capacities.    The court had previously refused to

do this because of the limited time before the start of trial, but

with the postponement, it was now able to do so.




"amend his complaint, if possible, to plead sufficient facts
supporting a claim under the Fourteenth Amendment" that the
defendants violated a property or liberty interest recognized by
the Constitution. Id. at 1118.




                                   4
                                        II

                                         A

     As a threshold matter, we have jurisdiction to hear this

interlocutory appeal on the two issues the defendants raise.                      See

Puerto Rico Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc.,

506 U.S. 139, 144, 113 S. Ct. 684, 121 L. Ed. 2d 605 (1993)(allowing

interlocutory     appeals   of     determinations              concerning   Eleventh

Amendment immunity); Mitchell v. Forsyth, 472 U.S. 511, 530, 105
S. Ct. 2806, 86 L. Ed. 2d 411 (1985); Cohen v. Beneficial Industrial

Loan Corp., 337 U.S. 541, 546, 69 S. Ct. 1221, 93 L. Ed. 1528

(1949)(allowing      interlocutory       appeals         of    determinations     that

“finally determine claims of right separable from, and collateral

to, rights asserted in the action, too important to be denied

review   and   too   independent    .       .   .   to   require    that    appellate

consideration be deferred”).

                                        B

     We next review the district court’s denial of the defendants’

12(b)(1) motion to dismiss for lack of subject matter jurisdiction.

Ms. Meekins contends, and the defendants concede, that the Eleventh

Amendment does not bar Ms. Meekins’s claims for injunctive relief

against them in their official capacities.                    They are correct.   See

Ex Parte Young, 209 U.S. 123, 155-60, 28 S. Ct. 441, 52 L. Ed. 714

(1908)(Eleventh Amendment not a bar to suits against government

officials in their official capacities when those suits seek

injunctive relief).     Reinstatement, which Ms. Meekins seeks, would




                                         5
qualify as acceptable injunctive relief.         Hander v. San Jacinto

Junior College, 519 F.2d 273, 277 (5th Cir. 1975).                 Thus, Ms.

Meekins may seek injunctive relief against the defendants in their

official capacities as part of her federal law claim.

     Both sides also concede that damages are a different matter.

Damages are not available in suits against such individuals in

their official capacity.      Chrissy v. Mississippi Dep’t of Public

Welfare, 925 F.2d 844, 849 (5th Cir. 1991).       Thus, we overturn the

district court on this issue and dismiss Ms. Meekins’s federal law

claims   for   damages   against   the   defendants   in   their    official

capacities.

     We do not address the availability of damages against the

defendants in their individual capacities.       Though the trial judge

consolidated the original suit and Ms. Meekins’s more recent suit

against the defendants in their individual capacities, the judge

did so after denying the defendants’ two motions to dismiss.

Indeed, the consolidation order was entered after the defendants

filed their notice of appeal.            For that reason, we have no

jurisdiction over issues related to the new suit because the

district court has not made an appealable ruling with respect to

them.

                                     C

     The defendants have also raised the defense of qualified

immunity. Because we have dismissed the damages claims against the

defendants in their official capacities and have not addressed the




                                     6
availability of damages against the defendants in their individual

capacities,   the    only   remaining   question   is   whether   qualified

immunity is available as a defense in suits for injunctive relief

against defendants in their official capacities.          It is not.    See

Kentucky v. Graham, 473 U.S. 159, 166-67, 105 S. Ct. 3099, 87
L. Ed. 2d 114 (1985)(qualified immunity not available as a defense in

official capacity actions); Wyatt v. Cole, 928 F.2d 718, 722 (5th

Cir.)(same), rev’d on other grounds, 504 U.S. 158, 112 S. Ct. 1827,

118 L. Ed. 2d 504 (1992); Mangaroo v. Nelson, 864 F.2d 1202, 1208

(5th Cir. 1989)(qualified immunity has no relevance when injunctive

relief is sought).

                                   III

     For these reasons, the district court decision is

                    AFFIRMED in part, REVERSED in part, and REMANDED.




                                    7